DETAILED ACTION
In view of the appeal brief filed on 15 March 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/
Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 9, 15, and 16 are objected to because of the following informalities:
Claim 1, line 10 recites “the front of the face of the subject is consider as a plane” and should recite “the front of the face of the subject is considered as a plane”.
Claim 4, line 2 recites “the horizontal and vertical axis” and should recite “the horizontal and vertical axes”.
Claim 9, line 7 recites “dispensing liquid from one end” and should recite “dispensing a liquid from one end”.
Claim 9, lines 13-14 recites “the front of the face of the subject is consider as a plane” and should recite “the front of the face of the subject is considered as a plane”.
Claim 9, lines 14-15 recites “the plane of the face” and should recite “the plane of the face of the subject” for consistency with how the face of the subject is used throughout claim 9.
Claim 15, line 2 recites “the horizontal and vertical axis” and should recite “the horizontal and vertical axes”.
Claim 16, line 2 recites “the face” and should recite “the face of the subject” for consistency with how “the face of the subject” is used in claim 9, from which claim 16 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the face of the guard” in lines 6, 8, and 9 which is indefinite because claim 1 recites “the guard having either a generally planar face, or a curve towards edges of the guard, or be otherwise shaped to correspond to an infant’s face” (lines 3-5, emphasis added) requiring the guard to have only one of the three listed elements. Therefore, claim 1 is indefinite because it is unclear if “the face of the guard” refers only to the guard embodiment having “a generally planar face” recited in line 4 and not to the other embodiments, or if it is introducing a face of the guard directed toward the mouth of the user common to all of the guard embodiments recited in lines 3-5.
In the interest of compact prosecution, the Examiner interprets “the face of the guard” to refer to a face or surface of the guard that contacts the face of the user, i.e. an infant, when the main body is in the mouth of the user. This interpretation is consistent with the invention as disclosed in paragraph 26 of the originally filed specification listing other options for the shape of the guard, but in the context of the guard lying against the infant’s face when the main body is positioned within the infant’s mouth.
Claim 1 recites the limitation "the subject" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a subject” in line 9 which is indefinite because it is unclear if “a subject” is meant to refer to “the subject” recited in line 8, the infant in line 5, or is a new subject in addition to those just mentioned.
In the interest of compact prosecution, the Examiner interprets all instances of “subject” in claim 1 and its dependents to refer to the user of the oral dispensing device, i.e. an infant.
Claim 1 recites the limitation "the front of a face of the subject" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a face of the subject” in line 10 which is indefinite because it is unclear if this refers to the infant’s face recited in line 5 or if it introduces a subject having a face.
In the interest of compact prosecution, the Examiner interprets “a face of the subject” as referring to the user of the oral dispensing device, i.e. a face of an infant.
Claim 1 recites the limitation "the liquid holding body" in line 11. There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, the Examiner interprets “the liquid holding body” as referring to the main body, as the main body is “for holding liquid” and “capable of dispensing the held liquid from one end”.
Claim 1 recites “the plane of the face” in line 11 which is indefinite because it is unclear if “the face” refers to the infant’s face, subject’s face, or the face of the guard.
In the interest of compact prosecution, the Examiner interprets “the plane of the face” in line 11 as the face of the guard contacting the user’s mouth/lips.
Claim 2 recites the limitation "the liquid holding body" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the plane of the guard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, the Examiner interprets “the plane of the guard” to refer to an imaginary plane in which lies a face or surface of the guard that contacts the face of the user, i.e. an infant, when the main body is in the mouth of the user. This interpretation is consistent with the invention as disclosed in paragraph 26 of the originally filed specification listing other 
Claim 3 recites the limitation "the nose" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a face” in line 2 which is indefinite because it is unclear if “a face” refers to the infant’s face, subject’s face, or the face of the guard, or if it refers to another face.
In the interest of compact prosecution, the Examiner interprets “a face” in claim 3 as referring to the face of the user, i.e. an infant’s face.
Claim 4 recites the limitation "the shape of the guard" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the horizontal and vertical axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the guard and the main body are formed as a single component, such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form the device” which is indefinite because the phrase “may be secured” makes it unclear if the conventional oral syringe or conventional dropper are part of the claimed invention. See MPEP 2173.05(d).
Claim 5 recites “such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form the device” in lines 2-3 which is indefinite because claim 1, from which claim 5 depends, recites “An oral dispensing device comprising a main body for holding liquid and a guard” in lines 1-2 and does not recite a conventional oral syringe or a conventional dropper, so it is unclear if the claimed device is the main body and guard, or the main body, guard, and either a conventional oral syringe or a conventional dropper.
Claim 7 recites “a conventional syringe or dropper” in lines 2-3 which is indefinite because it is unclear if “a convention syringe or dropper” refers to the conventional oral syringe or dropper introduced in claim 5, from which claim 7 depends, of if claim 7 is introducing a conventional syringe or dropper different from that recited in claim 5.
In the interest of compact prosecution, the Examiner interprets “a conventional syringe or dropper” recited in claim 7 as referring to the conventional oral syringe or conventional dropper recited in claim 5.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the front of the guard" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, the Examiner interprets “the front of the guard” to refer to a face or surface of the guard that contacts the face of the user, i.e. an infant, when the main body is in the mouth of the user. This interpretation is consistent with the invention as disclosed in paragraph 26 of the originally filed specification listing other options for the shape of the guard, but in the context of the guard lying against the infant’s face when the main body is positioned within the infant’s mouth.
Claim 9 recites “such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form an oral dispensing device” in lines 9-11 which is indefinite because the phrase “may be secured” makes it unclear if the conventional oral syringe or conventional dropper are part of the claimed invention. See MPEP 2173.05(d).
Claim 9 recites “a mouth of a subject” in line 12 which is indefinite because it is unclear if “a subject” refers to the subject introduced in line 5 or if this is introducing another subject.
In the interest of compact prosecution, the Examiner interprets “a mouth of a subject” as a mouth of the subject introduced in line 5.
Claim 9 recites the limitation "the front of the face of the subject" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the liquid holding body" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, the Examiner interprets “the liquid holding body” as referring to the main body, as the main body is “for holding liquid” and “capable of dispensing the held liquid from one end”.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the nose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nose of a face" in line 2 which is indefinite because claim 9, from which claim 14 depends, introduces “a face” in lines 4-5 as the face of the user/subject of the apparatus. Therefore, it is unclear if “a face” recited in claim 14 refers to the subject’s face introduced in claim 9, the face of another user, or the face of another element, such as the guard.
In the interest of compact prosecution, the Examiner interprets “the nose of a face” in claim 14 as referring to the nose of a user/subject’s face, such as an infant’s nose.
Claim 17 recites “the face” in line 2 which is indefinite because it is unclear which face is intended, to the infant’s face, subject’s face, or the face of the guard.
In the interest of compact prosecution, the Examiner interprets “the face” as referring to the face of the subject, i.e. the infant’s face.
Claim 18 recites the limitation "the front of the guard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “[a]n oral dispensing device comprising a main body for holding liquid and a guard” (lines 1-2) and “the main body and the guard being monolithic” (line 6). Claim 5, which depends from claim 1, recites “the guard and the main body are formed as a single component, such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form the device”. Claim 5 fails to further limit claim 1 because “monolithic” and “single component” encompass the same subject matter, and the limitation “such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form the device” is a functional limitation that does not positively recite a conventional . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,985,357 to Todd Strayer et al. (Strayer) in view of U.S. Patent 3,572,337 to George J. Schunk (Schunk).
Regarding claim 1, Strayer discloses an oral dispensing device comprising a main body (132) for holding liquid (Fig. 8 shows an opening 135 allowing a conventional syringe to be inserted into the cavity bounded by frustoconical steps 138, 139 and downstream orifice 137, see Fig. 9; see also col. 4, lines 65-67 describing the main body 130 as having a hollow nipple 132; the main body 132 holds liquid because it retains the conventional 

Schunk teaches that when the main body (16) is placed in a mouth of a subject, the face of the guard (12) lies against the front of a face of the subject (Fig. 3), such that if the front of the face of the subject is consider as a plane, the longitudinal axis of the liquid holding body is inclined to the plane of the face, and is directed sideways in the mouth (col. 3, lines 52-57 describes inserting the oral administration device of Schunk into the cheek thereby inclining the main body 16 relative to the guard 12 to direct the medication sideways to the patient’s cheek or buccal pouch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the oral dispensing device of Strayer so that when the main body is placed in a mouth of a subject, the face of the guard lies against the front of a face of the subject, such that if the front of the face of the subject is consider as a plane, the longitudinal axis of the liquid holding body is inclined to the plane of the face, and is directed sideways in the mouth, as in Schunk, to avoid spillage and so “the child has a comfortable feeling of sucking on a pacifying object” during administration of medication (col. 3, lines 59-61) as taught by Schunk.

Regarding claims 4-8, Strayer in view of Schunk, teaches the device according to claim 1, where Strayer further teaches:

Claim 5: the guard (131) and the main body (132) are formed as a single component (col. 4, lines 64-65), such that a conventional oral syringe or a conventional dropper may be secured to the main body and the guard to form the device (Fig. 9, #131, 132, 120);
Claim 6: the guard (131) and the main body (132) are formed from a soft and flexible baby-safe material (col. 1, lines 46-47 describes a device for delivering medication to infants and toddlers, which shows that the guard and main body are formed of a baby-safe material; col. 2, lines 36-40 recites that the medicine delivery device has “a blunt, soft, non-harmful form” which col. 1, line 50 recites is an elastomeric nipple and col. 2, lines 59-62 is “a conventional flexible elastomeric material, such as silicone or rubber”; col. 2, lines 59-62 which describes materials which may be used to form the nipple 30 which is the same component as pacifier 130 including nipple 132 and guard 131 which may also be formed of the same materials);
Claim 7: the guard (131) and the main body (132) include a bore open at one end (Fig. 8, #135) for the introduction of a conventional syringe or dropper (120 is a conventional syringe; Fig. 9 shows conventional syringe introduced into the opening 135), wherein the bore (135) includes an annular flange (138, 139) to grip and/or seal the conventional syringe or dropper with the guard and the main body (col. 5, lines 2-5 describes frustoconical steps 138, 139 as smaller than the frustoconical steps of the syringe 114, 115 thereby providing a frictional interference fit to grip and/or seal the syringe 120 to the guard 131 and main body 132);


Regarding claim 2, Strayer in view of Schunk, teaches the device according to claim 1, but does not explicitly teach the longitudinal axis of the liquid holding body is inclined to the plane of the guard.
Schunk further teaches the longitudinal axis of the liquid holding body (16) is inclined to the plane of the guard (12; col. 3, lines 52-57 describes inserting the oral administration device of Schunk into the cheek thereby inclining the main body/liquid holding body 16 and by association inclining the longitudinal axis of the main body/liquid holding body to the guard 12, to direct the medication to the patient’s cheek or buccal pouch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Strayer in view of Schunk, with the longitudinal axis of the liquid holding body inclined to the plane of the guard, as further taught by Schunk, to avoid spillage and so “the child has a comfortable feeling of sucking on a pacifying object” during administration of medication (col. 3, lines 59-61) as taught by Schunk.

Regarding claim 17, Strayer, in view of Schunk, teaches the device according to claim 1, but does not explicitly teach the guard assumes a position against the face such that the main body is directed towards the subject's cheek.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Strayer, in view of Schunk, with the guard assuming a position against the face such that the main body is directed towards the subject's cheek, as further taught by Schunk, to avoid spillage and so “the child has a comfortable feeling of sucking on a pacifying object” during administration of medication (col. 3, lines 59-61) as taught by Schunk.

Regarding claim 18, Strayer, in view of Schunk, teaches the device according to claim 1, but does not explicitly teach the main body protrudes from the front of the guard by less than 5.5 cm.
Schunk further teaches the main body (16) protrudes from the front of the guard (12) by less than 5.5 cm (col. 3, lines 2-5 describes the length of the main body 16 as 2 inches or less, or 5.08 cm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified by Strayer, in view of Schunk, with the main body protruding from the front of the guard by less than 5.5 cm, as further taught by Schunk, so that the end of the main body delivers medication to the cheek or buccal pouch (col. 2, lines 55-57) to avoid spillage and so “the child has a comfortable 

Regarding claim 9, Strayer teaches an apparatus, comprising:
a generally planar guard (131; Figs. 8 & 9 shows the guard 131 has a generally planar face surrounding the main body 132); and
a main body (132) protruding directly from the guard (Fig. 8, #132, 131 shows the main body 132 extends from the generally planar face of the guard 131), with no shaped surface where the guard meets the main body that would impede contact between a face of a subject and the generally planar guard (Figs. 8 & 9, #131, 132 shows no surface that would impede contact between the face of the subject, i.e. the infant, and the face of the guard 131 because the entirety of the main body 132 is within the infant’s mouth, as suggested by col. 5, lines 23-26 describing the infant sucking on the inventive device, which includes the alternative embodiment in Figures 8-11, and col. 6, lines 39-40 describing inserting the nipple (i.e. main body 132) into the infant’s mouth);
the main body (132) being straight (Fig. 8 shows main body 132 extending straight out from the guard 131), elongated (Fig. 8 shows the main body 132 elongated along the length of longitudinal axis A’) and having a longitudinal axis (A’), and capable of dispensing the held liquid from one end (col. 4, lines 65-66 describes the main body 132 having a downstream opening 137 which is capable of dispensing fluid expelled from the downstream orifice 123 of the conventional syringe 120 when inserted in the main body, see Fig. 9);

But does not explicitly teach the guard being shaped such that when the main body is placed in a mouth of a subject, the guard lies against the front of the face of the subject, such that if the front of the face of the subject is consider as a plane, the longitudinal axis of the liquid holding body is inclined to the plane of the face, and is directed sideways in the mouth.
Schunk teaches the guard (12) being shaped (col. 3, lines 10-19 describes the shape of the guard positioned with respect to the child’s lips) such that when the main body (16) is placed in a mouth of a subject, the guard lies against the front of the face of the subject (Fig. 3), such that if the front of the face of the subject is consider as a plane, the longitudinal axis of the liquid holding body is inclined to the plane of the face, and is directed sideways in the mouth (col. 3, lines 52-57 describes inserting the oral administration device of Schunk into the cheek thereby inclining the main body 16 relative to the guard 12 to direct the medication sideways to the patient’s cheek or buccal pouch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guard of the oral dispensing device of Strayer so that the guard [is] shaped such that when the main body is placed in a mouth of a subject, the face of the guard lies against the front of a face of the subject, such that if 

Regarding claims 10, 11, 13, 15, and 20, Strayer, in view of Schunk, teaches the apparatus according to claim 9, where Strayer further teaches:
Claim 10: the guard (131) and the main body (132) are formed from a soft and flexible baby-safe material (col. 1, lines 46-47 describes a device for delivering medication to infants and toddlers, which shows that the guard and main body are formed of a baby-safe material; col. 2, lines 36-40 recites that the medicine delivery device has “a blunt, soft, non-harmful form” which col. 1, line 50 recites is an elastomeric nipple and col. 2, lines 59-62 is formed of “a conventional flexible elastomeric material, such as silicone or rubber”; col. 2, lines 59-62 which describes materials which may be used to form the nipple 30 which is the same component as pacifier 130 including nipple 132 and guard 131 which may also be formed of the same materials);
Claim 11: the guard (131) and the main body (132) include a bore open at one end (Fig. 8, #135) for the introduction of the conventional syringe or dropper (120 is a conventional syringe; Fig. 9 shows conventional syringe introduced into the opening 135), wherein the bore (135) includes an annular flange (138, 139) to grip and/or seal the conventional syringe or dropper with the guard and the main body (col. 5, lines 2-5 describes frustoconical steps 138, 139 as smaller than the frustoconical steps of the syringe 
Claim 13: the guard (131) is shaped in a novelty fashion, such as a cartoon character, animal, face or the like (Fig. 12; col. 5, lines 6-9).
Claim 15: the shape of the guard has reflective symmetry about the horizontal and vertical axis (Fig. 12, #121 shows the guard 131 has reflective symmetry about the horizontal and vertical axes because the guard is circular);
Claim 20: the guard (131) has a generally planar front (Figs. 8 & 9 shows the guard 131 has a generally planar face surrounding the main body 132).

Regarding claim 16, Strayer, in view of Schunk, teaches the device according to claim 9, but does not explicitly teach the guard assumes a position against the face such that the main body is directed towards the subject's cheek.
Schunk further teaches the guard (12) assumes a position against the face (Fig. 3) such that the main body (16) is directed towards the subject's cheek (col. 3, lines 52-57 describes inserting the oral administration device of Schunk into the cheek thereby directing the main body 16 to the patient’s cheek or buccal pouch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Strayer, in view of Schunk, with the guard assuming a position against the face such that the main body is directed towards the subject's cheek, as further taught by Schunk, to avoid spillage and so “the child has a comfortable feeling of sucking on a pacifying object” during administration of medication (col. 3, lines 59-61) as taught by Schunk.

Schunk further teaches the main body (16) protrudes from the front of the guard (12) by less than 5.5 cm (col. 3, lines 2-5 describes the length of the main body 16 as 2 inches or less, or 5.08 cm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified by Strayer, in view of Schunk, with the main body protruding from the front of the guard by less than 5.5 cm, as further taught by Schunk, so that the end of the main body delivers medication to the cheek or buccal pouch (col. 2, lines 55-57) to avoid spillage and so “the child has a comfortable feeling of sucking on a pacifying object” during administration of medication (col. 3, lines 59-61) as taught by Schunk.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strayer, in view of Schunk, as applied to claims 1 and 9 above, and further in view of U.S. Patent 5,176,705 to David E. Noble (Noble).
Regarding claim 3, Strayer, in view of Schunk, teaches the device according to claim 1, but does not explicitly teach the guard is shaped such that at least one cut-away portion is provided to accommodate the nose of a face.
Noble teaches the guard (19) is shaped such that at least one cut-away portion (36) is provided to accommodate the nose of a face (col. 3, lines 24-26).


Regarding claim 14, Strayer, in view of Schunk, teaches the device according to claim 9, but does not explicitly teach the guard is shaped such that at least one cut-away portion is provided to accommodate the nose of a face.
Noble teaches the guard (19) is shaped such that at least one cut-away portion (36) is provided to accommodate the nose of a face (col. 3, lines 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the device of Strayer, in view of Schunk, with Noble’s guard shaped such that at least one cut-away portion is provided to accommodate the nose of the face, “to accommodate the infant’s nose” (col. 3, lines 24-26).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Strayer, in view of Schunk, as applied to claim 11 above, and further in view of U.S. Patent Application Publication 2010/0280492 to Tiffany Krumins et al. (Krumins).
Regarding claim 12, Strayer, in view of Krumins, teaches the apparatus according to claim 11, but does not explicitly teach a longitudinal axis of the bore is inclined to the plane of the guard.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Strayer, in view of Schunk, with Krumins’ longitudinal axis of the bore [being] inclined to the plane of the guard, “to resemble a friendly or non threatening elephant [sic]” (para. 41) as elephant’s trunks extend at an incline relative to the elephant’s face, serving to increase the resemblance to a friendly or non-threatening elephant “to alleviate some or all of the stress normally associated with a child taking a medicinal product” (para. 42) as taught by Krumins.
Response to Arguments
Applicant’s arguments, see Appeal Brief pages 9-11 and 13-15, filed 15 March 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103, have been fully considered and are persuasive.
Specifically, applicant’s arguments on pages 9-11 with respect to claim 1 and pages 13-15 with respect to claim 9, that Krumins does not teach a guard having either a generally planar face, or a curvature curve towards the edges, or be otherwise shaped to correspond to an infant’s face and a main body which protrudes directly from the guard with no shaped surface where the guard meets the main body that would impede contact between the face of the subject and the face of the guard. The Final Office Action dated 19 March 2020 identified the guard as 60, 30, and Figs. 2-3 ascribing 60, 62 as having planar face, Fig. 2 showing a curvature of edges at handles 62, and 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strayer in view of Schunk as applied to claims 1, 2, 4-11, 13, and 15-20, Strayer in view of Schunk, and further in view of Noble as applied to claims 3 and 14, and Strayer in view of Schunk, and further in view of Krumins as applied to claim 12.
Applicant’s argument that Strayer does not teach “when the main body is placed in a mouth of a subject, the face of the guard lies against the front of a face of the subject, such that if the front of the face of the subject is consider as a plane, the longitudinal axis of the liquid holding body is inclined to the plane of the face, and is directed sideways in the mouth” is not applicable to the new grounds of rejection over Strayer in view of Schunk, because Schunk is cited as teaching “when the main body is placed in a mouth of a subject, the face of the guard lies against the front 
With respect to dependent claims 2-8, and 10-20 applicant’s arguments are not applicable to the rejection of claims 2-8 and 10-20 due to the new grounds of rejection over Strayer in view of Schunk as applied to claims 1, 2, 4-11, 13, and 15-20, Strayer in view of Schunk, and further in view of Noble as applied to claims 3 and 14, and Strayer in view of Schunk, and further in view of Krumins as applied to claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0051926 (Oates) disclose an oral dispensing device having a main body for holding a liquid (124) and a guard (132), a conventional syringe (141) delivering fluid through the main body (137; para. 126).
	U.S. Patent 5,843,030 (Van Der Merwe) discloses an oral dispensing device having a main body (23), a guard (Fig. 2), the guard curves towards the edges having a convex shape, and a conventional syringe for delivering medication through the main body (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783